DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a conductive structure electrically coupling the first ground layer and the second ground layer, wherein the conductive structure includes: a first conductive portion electrically coupled at a first position of the first ground layer; a second conductive portion electrically coupled to the first ground layer at a second position, different from the first position; and a third conductive portion electrically coupled between the first conductive portion and the second conductive portion, and electrically coupled with the second ground layer, and wherein the FPCB is disposed between the third conductive portion and the first PCB.
 	Mow, Xia, and Huang – all of record - are cited as teaching some elements of the claimed invention including a housing, a PCB, an FPCB, a first ground layer, a second ground layer, a first plate, a second plate, a conductive structure, and a display.  
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 2, patentability exists, at least in part, with the claimed features of an antenna structure comprising at least one antenna electrically coupled to the second end and disposed between the first plate and the second plate, the antenna structure including: a second PCB including a first face and a second face facing away from the first face; and at least one conductive pattern disposed on the first face and/or the second face in the second PCB.
 	Mow, Xia and Huang are all cited as teaching some elements of the claimed invention including a housing, a PCB, an FPCB, a first ground layer, a second ground layer, a first plate, a second plate, a conductive structure, and a display.  
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 15, patentability exists, at least in part, with the claimed features of wherein the FPCB includes at least one region in which the second ground layer is partially exposed, and wherein a conductive material is disposed between the at least one region and the third conductive portion.
 	Mow, Xia and Huang are all cited as teaching some elements of the claimed invention including a housing, a PCB, an FPCB, a first ground layer, a second ground layer, a first plate, a second plate, a conductive structure, and a display.  
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 20, patentability exists, at least in part, with the claimed features of a metal cover disposed between the first PCB and the FPCB and electrically coupled to the first ground layer, and a metal sheet electrically coupled to the metal cover.  
 	Mow, Xia and Huang are all cited as teaching some elements of the claimed invention including a housing, a PCB, an FPCB, a first ground layer, a second ground layer, a first plate, a second plate, a conductive structure, and a display.  
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845